                                           Case 3:19-cv-01871-JD Document 64 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-01871-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMMENDATION AND
                                   9
                                                                                            DISMISSING CASE WITH PREJUDICE
                                  10     MOGEEB M. HASSAN,
                                                                                            Re: Dkt. No. 62
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Magistrate Judge Sallie Kim filed a report recommending dismissal of this case for

                                  14   plaintiff’s failure to prosecute. Dkt. No. 162. No objections have been filed in response to the

                                  15   report, and the time to file objections has expired. See Fed. R. Civ. P. 72(b).

                                  16          As the report demonstrates, plaintiff did not move his case forward despite multiple

                                  17   admonishments, orders to show cause, and monetary sanctions issued by the magistrate judge.

                                  18   Defendant has not made an appearance in this action. Consequently, the Court adopts the report

                                  19   and recommendation in full, and exercises its “inherent power” to dismiss the case with prejudice

                                  20   for lack of prosecution. Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1996).

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 27, 2021

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26
                                  27

                                  28
